DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Drawings
The drawings filed on 8/10/2020 are acceptable
Specification
The abstract of the di8sclosure and the specification filed on 8/10/2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 4-7 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chu et al. (US 2015/0362165).
Regarding claim 1, Chu (figures 6-9b) discloses:
A micro light emitting diode display panel (¶0097), comprising: 
a plurality of micro light emitting diodes (¶0087), wherein each micro light emitting diode comprises an epitaxy layer (¶0094), a current spreading 
a plurality of pixels (figure 9b), wherein one of the pixels comprises a first sub-pixel that comprises two micro light emitting diodes having different areas of the current spreading layers and controlled independently (¶0088); and 
a control element, controlling driving currents to the two micro light emitting diodes according to a gray level of the first sub-pixel, wherein a ratio of the driving current of the micro light emitting diode with larger current spreading layer to the driving current of the micro light emitting diode with smaller current spreading layer increases as the gray level of the first sub-pixel increases (¶0079, ¶0088).
Regarding claim 4, Chu further discloses:
wherein the first sub-pixel is a green sub-pixel and the two micro light emitting diodes are green micro light emitting diodes (¶0105).
Regarding claim 5, Chu further discloses:
wherein each of the micro light emitting diodes further comprises a passivation layer (isolator 1 in figure 9a) covering the current spreading18File: 070111-OPusf layer (92a, 92b) and the 
Regarding claim 6, Chu further discloses:
wherein the passivation layer covers the side wall of the epitaxy layer (figure 9a).
Regarding claim 7, Chu further discloses:
wherein the one of the pixels further comprises a second sub-pixel and a third sub-pixel, and the first sub-pixel, the second sub-pixel and the third sub-pixel are with different colors (¶0105).
Regarding claim 10, Chu further discloses:
a plurality of micro-ICs and a substrate, wherein the plurality of micro-ICs and the plurality of micro light emitting diodes are bonded on the substrate, the plurality of micro-ICs are distributed among the plurality of micro light emitting diodes, and each micro-IC is electrically connected to at .
Allowable Subject Matter
Claims 11, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not disclose “wherein an area ratio of the current spreading layers between the two micro light emitting diodes in the first sub-pixel ranges from 1.2 to 2”
Regarding claim 3, the prior art does not disclose “wherein only the micro light emitting diode with smaller current spreading layer of the first sub-pixel emits light when the first sub-pixel is in minimum gray level, and only the micro light emitting diode with larger current spreading layer of the first sub-pixel emits light when the first sub-pixel is in maximum gray level.
Regarding claim 8, the prior art does not disclose “wherein the third sub-pixel comprises one micro light emitting diode, the second sub-pixel comprises two micro light emitting diodes having different areas of the current spreading layers and controlled independently, and the control element controls driving currents to the two micro light emitting diodes of the second sub-pixel according to a gray level of the second sub-pixel, wherein a ratio of the driving current of the micro light emitting diode with larger current spreading layer to the driving current of the micro light emitting diode with smaller current spreading layer increases as the gray level of the second sub-pixel increases”.  
Regarding claim 9, the prior art does not disclose “wherein the first sub-pixel, the second sub-pixel and the third sub-pixel are respectively a green sub-pixel, a red sub-pixel and a blue sub-pixel, the red sub-pixel comprises two red micro light emitting diodes having different areas of the current spreading layers and controlled independently and with different light wavelengths, the control element controls driving currents to the two red micro light emitting diodes according to a gray level of the red sub-pixel, wherein a ratio of the driving current of the red micro light emitting diode with larger current spreading layer to the driving current of the red micro light emitting diode with smaller current spreading layer increases as the 19File: 070111-OPusf gray level of the red sub-pixel increases, the blue sub-pixel comprises two blue micro light emitting diodes having different areas of the current spreading layers and controlled independently and with different light 
Regarding claim 11, the prior art does not disclose “The micro light emitting diode display panel according to claim 10, wherein a thickness ratio between the micro-IC and the micro light emitting diode ranges from 0.8 to 1.2. 
Regarding claim 12, the prior art does not disclose wherein a thickness of each micro-IC is 5-10µm and a thickness of each micro light emitting diode is 5-10µm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899